ICJ_158_NuclearDisarmament_MHL_IND_2015-05-19_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                           (MARSHALL ISLANDS v. INDIA)


                               ORDER OF 19 MAY 2015




                                  2015
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                             (ÎLES MARSHALL c. INDE)


                            ORDONNANCE DU 19 MAI 2015




3 CIJ1079.indb 1                                            19/04/16 11:20

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                              (Marshall Islands v. India), Order of 19 May 2015,
                                           I.C.J. Reports 2015, p. 569




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                              (Iles Marshall c. Inde), ordonnance du 19 mai 2015,
                                            C.I.J. Recueil 2015, p. 569




                                                                                 1079
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157271-1




3 CIJ1079.indb 2                                                                            19/04/16 11:20

                                                        19 MAY 2015

                                                          ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. INDIA)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. INDE)




                                                        19 MAI 2015

                                                      ORDONNANCE




3 CIJ1079.indb 3                                                      19/04/16 11:20

                     569 	




                                    INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2015
        2015
       19 May
     General List                                   19 May 2015
      No. 158

                     OBLIGATIONS CONCERNING NEGOTIATIONS
                            RELATING TO CESSATION
                          OF THE NUCLEAR ARMS RACE
                         AND TO NUCLEAR DISARMAMENT
                                        (MARSHALL ISLANDS v. INDIA)




                                                      ORDER


                     Present : President Abraham ; Vice‑President Yusuf ; Judges Owada,
                               Tomka, Bennouna, Cançado Trindade, Greenwood,
                               Xue, Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                               Crawford, Gevorgian ; Registrar Couvreur.


                         The International Court of Justice,
                         Composed as above,
                         After deliberation,
                         Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 44, paragraph 3, of the Rules of Court,
                         Having regard to the Order of 16 June 2014, whereby the Court fixed
                     16 December 2014 and 16 June 2015 respectively as the time‑limits for the
                     filing of the Memorial of the Republic of the Marshall Islands and the
                     Counter‑Memorial of the Republic of India on the question of the juris-
                     diction of the Court,
                         Having regard to the Memorial duly filed by the Marshall Islands
                     within the time‑limit thus fixed ;


                     4




3 CIJ1079.indb 136                                                                               19/04/16 11:20

                     570 	       nuclear arms and disarmament (order 19 V 15)

                        Whereas, by a letter dated 5 May 2015 and received in the Registry on
                     6 May 2015, Mr. Shri Amandeep Singh Gill, Co‑Agent of India, informed
                     the Court that his Government, for the reasons explained in that letter,
                     requested a three‑month extension, beyond 16 June 2015, of the time‑limit
                     for the filing of the Counter‑Memorial of India, i.e., until 16 September
                     2015 ; and whereas, on receipt of that letter, the Registrar transmitted a
                     copy thereof to the Marshall Islands ;
                        Whereas, by a letter dated 8 May 2015 and received in the Registry on
                     the same day, Mr. Phon van den Biesen, Co‑Agent of the Marshall Islands,
                     informed the Court that the Government of the Marshall Islands had no
                     objection to the three‑month extension of the time‑limit for the filing of
                     the Counter‑Memorial, as requested by India ;

                         Taking account of the views of the Parties,
                       Extends the time‑limit for the filing of the Counter‑Memorial of the
                     Republic of India on the question of the jurisdiction of the Court to
                     16 September 2015 ; and
                         Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this nineteenth day of May, two thousand
                     and fifteen, in three copies, one of which will be placed in the archives of
                     the Court and the others transmitted to the Government of the Republic
                     of the Marshall Islands and the Government of the Republic of India,
                     respectively.


                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                              Registrar.




                     5




3 CIJ1079.indb 138                                                                                  19/04/16 11:20

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157271-1




3 CIJ1079.indb 140                                                19/04/16 11:20

